Title: The American Commissioners to Commanders of American Armed Vessels, 21 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Commanders of American Armed Vessels


This circular letter was a companion piece to the commissioners’ memorandum to the French and Spanish courts below, November 23, and had been equally long under consideration. Lee presented his draft of the letter to his colleagues on the 9th. An argument developed over how to interpret the old maxim that free ships make free goods: Lee’s draft had apparently defined all goods carried by neutrals but belonging to the enemy as contraband. Deane insisted, citing Gérard for his authority, that neutrals were immune from capture regardless of what they carried. Franklin sided with Lee, and the two pointed out that conceding the broad immunity would remove a main inducement to the Bourbon powers to conclude an American commercial alliance. At some point, then or later, the argument must have been settled by the wording used here, which like many compromises is imprecise: neutrals may be seized when carrying enemy personnel or supplies “or other contraband Goods.” On the 18th Lee tried, without success, to get his colleagues to finish the letter, and two days later asked the Spanish Ambassador’s opinion about sending it; Aranda seems to have approved. On the evening of the 21st, after a meeting of the commissioners, Lee spoke of having with him “the draught of a letter he purposed sending to the ports in Spain, to warn the American vessels from violating the rights of neutral nations.” This can only refer to the present letter; it was presumably put into final form and signed that same evening.
 
Gentlemen
Paris Novr. 21st: 1777.
Complaint having been made of Violences done by American armed Vessels, to neutral Nations, in seizing Ships belonging to their Subjects, and under their Colours; and in making Captures of those of the Enemy, but under the protection of neutral Coasts, contrary to the usage and custom of Nations; This is therefore to warn and request you not to commit any such Violation of the Laws of Nations; but (according to the powers express’d in your Commission) to confine yourselves to the capture of the Enemys Vessels when not within the protection of a neutral River, Fort or Coast, and of all others whatsoever that shall be carrying Soldiers, Arms, Ammunition, Provisions, or other contraband Goods, to any of the British Armies, or Ships employed against the united States. In every other Case you will respect the rights of neutrality, from which you expect Protection, and treat all neutral Ships, with the utmost kindness and Friendship, for the honour of your Country and of yourselves. We are, Gentlemen, Your &c.

To the Captains or Commanders of all Ships of War, armed Vessels and Privateers from the United States of North America.

 
Notation: Commiss to the Captains of Privateers inclosed in Novr. 30 1777 Commissioner’s Letter
